Order, Supreme Court, New York County (Carol Arber, J.), entered November 29, 1995, which, inter alia-, denied the parties’ respective motions for CPLR 3126 sanctions, and directed the individual defendant to appear for deposition, unanimously affirmed, without costs.
By order dated September 11, 1995, the IAS Court, inter alia, directed that the individual defendant’s deposition take place within 30 days. By defendant’s attorney’s own account, he called plaintiffs attorney on October 2, 1995, to advise that the only day his client was available within the 30-day period was October 4,1995, which was Yom Kippur. While defendant’s attorney complains about the acrimonious telephone exchange between the lawyers that took place on October 3, we note that the individual defendant failed to appear for at least two previously ordered depositions, and find that neither side has demonstrated such diligence or good faith efforts to comply with prior disclosure orders as to warrant sanctions favoring either. Concur — Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.